In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-21-00382-CV

STANWICH MORTGAGE LOAN TRUST F               §    On Appeal from the 67th District Court
AND ITS TRUSTEE WILMINGTON
SAVINGS FUND SOCIETY, FSB,
Appellants                                   §    of Tarrant County (067-323499-21)


V.                                           §    August 25, 2022

OAK CREEK OWNERS ASSOCIATION,
INC., Appellee                               §    Memorandum Opinion by Justice Wallach


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed and the case is remanded to the trial court for further proceedings.

       It is further ordered that Appellee Oak Creek Owners Association, Inc. shall

pay all costs of this appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS


By __/s/ Mike Wallach__________________
   Justice Mike Wallach